Cahdi.ee, J.
1. Wliere suit is brought on a policy of 6re insurance covering, in different amounts, a dwelling-house and the furniture therein located, the verdict, if the defendant be found liable, need not specify separately the amounts found for loss of the house and of the furniture, but may be a lump sum covering the entire amount of the loss.
2. While it appeared that at the time of the fire the property covered by the policy was insured in another company, and that the plaintiff had accepted from that company a small sum in satisfaction of his policy therein, there was evidence authorizing the jury to find that this sum did not represent a pro-rata share of the loss as claimed by the plaintiff, and that it was accepted by him only because he realized that that company was not liable to him in any amount.
,3. The evidence authorized a finding that the plaintiff did not consent to a restriction of his right to insure in any other company, and also that the loss sustained by the plaintiff was greater than the amount of the verdict.

Judgment affirmed.


All the Justices concur.

F. W. Gapers and F. L. McFlmurray, for plaintiff in error,
cited Civil Code, §§5166, 2093, 2097, 2098, 2101, 2109, 3732; Ga. B. 106/152; 110/461; 120/803; 115/194.
Ilenry O. Roney, contra,
cited Ga. B. 75/331, 340, 358; 40/135; 41/660; 91/719.